Exhibit 10.113

 

SEVERANCE AGREEMENT

 

      This Severance Agreement is entered into as of the 10th day of August,
2005 by and between IGI, Inc. (the "Company), a Delaware corporation, and Frank
Gerardi (the "Employee").

 

W I T N E S S E T H

 

      WHEREAS

, the Employee is the Chief Executive Officer and Chairman of the Board of
Directors of the Company; and  

      WHEREAS

, the Company desires to grant to the Employee the right to receive the
Severance Package (as hereinafter defined) upon the occurrence of certain events
as set forth in this Agreement.  

      NOW, THEREFORE

, for good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:  

      1.    Severance Package. Upon the occurrence of any of the events set
forth in Sections 2, 3, or 4 of this Agreement, the Company shall provide the
Employee with the following benefits (the "Severance Package"):

       

      a.    $150,000, payable in a lump sum, or in regular payroll payments
until paid in full;

       

      b.    a lump sum payment for any unused accrued vacation days for that
calendar year; and

       

      c.    continued coverage under the Company's existing health and benefit
plans for a one (1) year period from the date that written notice of termination
is given. This period will be counted as part of the continuation period under
COBRA.

     

      The Company will pay the Employee the amounts specified in Sections 1(a)
and (b) above within two (2) weeks after Employee's last day of employment.

 

      2.    Company's Termination of Employment. If the Employee's employment
with the Company is terminated by the Company for any reason other than for
Cause (as hereinafter defined), the Employee shall receive the Severance Package
set forth in Section 1 above.

   

      "Cause" shall be limited to (i) willful malfeasance, willful misconduct or
gross negligence by the Employee in connection with his employment in a matter
of material importance to the conduct of Company's affairs which has a material
adverse affect on the business of Company, (ii) continuing refusal by the
Employee to perform his duties hereunder, as defined by the Board of Directors
of the Company, which continues for thirty (30) days after notice of any such
refusal to perform such duties or directions as given to the Employee by the
Board of Directors, (iii) any material breach of this Agreement by the Employee,
which

<PAGE>  



continues for thirty (30) days after notice of any such material breach is given
to the Employee by the Board of Directors, (iv) conduct which, in the reasonable
business judgment of the Board of Directors, tends to damage the reputation or
goodwill of the Company and/or its corporate affiliates, or would tend to damage
such reputation or goodwill were the Employee to remain associated with Company;
or (v) the indictment or conviction of the Employee for commission of a crime.
For purposes of this subsection, no act or failure to act on the Employee's part
shall be considered "willful" unless done, or omitted to be done, by the
Employee, not in good faith and without reasonable belief that his action or
omission was in the best interest of Company.

   

      3.    Employee's Termination of Employment. If the Employee's employment
with the Company is terminated by the Employee for Good Reason (as hereinafter
defined), the Employee shall receive the Severance Package set forth in Section
1 above.

 

      "Good Reason" shall mean a termination of employment by the Employee
following, without the Employee's express prior written consent, any material
diminution in the Employee's duties, status, offices, reporting requirements, or
job title, except in connection with termination of the Employee's employment
for Cause.

   

      4.    Change of Control. Immediately upon the occurrence of any of the
following events, the Employee shall receive the Severance Package set forth in
Section 1 above.

       

      (a)    the acquisition (other than solely from the Company) by any
individual, entity or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Securities Exchange Act of 1934, as amended ("Exchange Act")),
other than the Company or any subsidiary, affiliate (within the meaning of Rule
144 under the Securities Act of 1933, as amended) or employee benefit plan of
the Company, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 75% of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Voting Securities");

       

      (b)    a reorganization, merger, consolidation, share exchange or
recapitalization of the Company (a "Business Combination"), other than a
Business Combination in which more than 75% of the combined voting power of the
outstanding voting securities of the surviving or resulting entity immediately
following the Business Combination is held by the persons who, immediately prior
to the Business Combination, were the holders of the Voting Securities; or

       

      (c)    a complete liquidation or dissolution of the Company, or a sale of
all or substantially all of the Company's assets.

       

      5.    General Provisions.

       

      a.    Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

<PAGE>  



   

If to the Company:

IGI, Inc

             

Carlene Lloyd

     

105 Lincoln Ave

     

Buena, NJ 08310

           

If to the Employee:

               

Frank Gerardi

     

149 West Village Way

     

Jupiter, FL 33458

       

      b.    Severability. In the event any provision of this Agreement is found
to be unenforceable by a court of competent jurisdiction, whenever possible,
each provision of this Agreement will be interpreted or modified to the extent
necessary to be effective and valid under applicable law, it being intended that
the parties shall receive the benefits contemplated herein to the fullest extent
permitted by law. If, however, a deemed interpretation or modification is not
satisfactory in the judgment of such court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected thereby.

 

      c.    Interpretation. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting the Agreement.

 

      d.    Complete Agreement. This Agreement constitutes the complete
agreement and understanding among the parties relating to this subject matter
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

      e.    Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

      f.    Choice of Law: Jurisdiction. The corporate law of the State of New
Jersey will govern all questions concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity
and interpretation of this Agreement and the exhibits hereto will be governed by
and construed in accordance with the internal laws of the State of New Jersey,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New Jersey or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
Jersey. The parties hereby: (a) submit to the jurisdiction of any state or
federal court sitting in New Jersey in any action or proceeding arising out of
or relating to this Agreement; (b) agree that all claims in respect of such
action or proceeding may be heard or determined in any such court; (c) waive, to
the fullest extent permitted by applicable law, any right they may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of; under or in connection with this Agreement; and (d) agree not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. The Employee hereby waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. The parties hereby agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.



<PAGE>  



      g.    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney's fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

      h.    Amendment and Waiver. The provisions of this Agreement may not be
amended, modified and/or waived without the prior written consent of an officer
of the Company's Board of Directors (other than Employee) and the Employee. No
oral amendment, modification or waiver will be effective under any circumstances
whatsoever.

 

      i.    No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy, which such party would otherwise have on any future occasion. No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.

 

      j.    Offset. Whenever the Company is to pay any sum to the Employee any
amounts that the Employee owes to the Company may be deducted from that sum
before payment.

 

      k.    Indemnification and Reimbursement of Payments on Behalf of the
Employee. The Company shall be entitled to deduct or withhold from any amounts
owing from the Company to the Employee any federal, state, provincial, local or
foreign withholding taxes, excise taxes, or employment taxes imposed with
respect to the Employee's compensation or other payments from the Company or the
Employee's ownership interest in the Company, including, but not limited to,
wages, bonuses, dividends, the receipt or exercise of stock options and/or the
receipt or vesting of restricted stock, to the extent required by applicable
law.

 

      l.    Attorneys' Fees. Each side will bear its own attorneys' fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys' fees to the prevailing party.

 

[Remainder of page intentionally left blank]



<PAGE>  

      IN WITNESS WHEREOF

, the parties hereto have executed this Agreement on the date



first written above.

   

IGI, INC.

     

By:

/s/ Carlene Lloyd

   



--------------------------------------------------------------------------------

 

Name:

Carlene Lloyd

 

Title:

Vice President Finance

             

By:

/s/ Frank Gerardi

   



--------------------------------------------------------------------------------

 

Name:

Frank Gerardi

 

Title:

Chairman & Chief Executive Officer

<PAGE>  